Exhibit 10.2

NONQUALIFIED STOCK OPTION AGREEMENT

NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of the Grant Date set forth in
the Notice of Grant (as defined below), between Domtar Corporation, a Delaware
corporation (the “Company”), and the Participant whose name appears in the
Notice of Grant (the “Participant”), pursuant to the Domtar Corporation 2007
Omnibus Incentive Plan, as in effect and as amended from time to time (the
“Plan”). Capitalized terms that are not defined herein shall have the meanings
given to such terms in the Plan.

1. Confirmation of Grant, Option Price.

(a) Confirmation of Grant. The Company hereby evidences and confirms the grant
to the Participant of options to purchase the number of shares of Stock (the
“Options”) set forth in the Domtar Corporation 2007 Omnibus Incentive Plan Stock
Option Grant Notice delivered by the Company to the Participant (the “Notice of
Grant”). The Options are not intended to be incentive stock options under the
U.S. Internal Revenue Code of 1986, as amended. This Agreement is entered into
pursuant to, and the terms of the Options are subject to, the terms and
conditions of the Plan, which is incorporated by reference herein. If there is
any inconsistency between this Agreement and the terms of the Plan, the terms of
the Plan shall govern. The Options shall be considered a Service Award under the
Plan.

(b) Exercise Price. Each share of Stock covered by an Option shall have the
Exercise Price set forth in the Notice of Grant.

2. Vesting, Exercisability and Exercise.

(a) Vesting. Except as otherwise provided in Section 3, the Option shall become
vested in three equal annual installments on each of the first through third
anniversaries of the Grant Date[ or, for Options granted in 2007, the vesting
dates set forth in the Notice of Grant], subject to the continuous employment of
the Participant with the Company until the applicable vesting date.

(b) Exercise; Condition to Exercise. Once vested in accordance with the
provisions of this Agreement, the Options may be exercised at any time and from
time to time prior to the date such Options terminate pursuant to Section 3.
Notwithstanding anything to the contrary contained herein, except as otherwise
provided in Section 3(c), vested Options may not be exercised unless, at any
time after the Grant Date, the average Fair Market Value of a share of Stock
over a period of at least 20 consecutive trading days is at least 120% of the
Exercise Price. Options may only be exercised with respect to whole shares of
Stock. The Participant may exercise the Option by giving notice to the Company
or a brokerage firm designated or approved by the Company, in form and substance



--------------------------------------------------------------------------------

satisfactory to the Company, which will state the Participant’s election to
exercise the Option and the number of shares of Stock for which the Participant
is exercising the Option. The notice must be accompanied by full payment of the
exercise price for the number of shares of Stock the Participant is purchasing.
The Participant may make this payment in any combination of the following:
(a) by cash; (b) by check acceptable to the Company; (c) by tendering (either
actually or by attestation) shares of Common Stock the Participant has owned for
at least six months (if such holding period is necessary to avoid a charge to
the Company’s earnings); (d) to the extent permitted by law, by instructing a
broker to deliver to the Company the total payment required in accordance with
procedures established by the Company; or (e) by any other method permitted by
the Committee.

(c) Cashless Exercise. In lieu of tendering the exercise price to the Company in
accordance with Section 2(b), the Participant may elect to perform a “Cashless
Exercise” of the Option, in whole or in part, by surrendering the Option to the
Company, marked “Cashless Exercise” and designating the number of shares of
Common Stock desired by the Participant out of the total for which the Option is
exercisable. The Participant shall thereupon be entitled to receive the number
of shares of Stock having a Fair Market Value equal to the excess of (i) the
then Fair Market Value per share of Stock multiplied by the number of the shares
of Stock into which the Option, or portion thereof designated by the
Participant, would have been exercisable pursuant to Section 2(b) upon payment
of the exercise price by the Participant over (ii) the exercise price the
Participant would have been required to pay under Section 2(b) in respect of
such an exercise.

3. Termination of Options

(a) Normal Expiration Date. Unless earlier terminated pursuant to Section 3(b)
or Section 3(c), the Options shall terminate on the seventh anniversary of the
Grant Date (the “Normal Expiration Date”), if not exercised prior to such date.

(b) Termination of Employment.

(i) Death or Disability. If the Participant’s employment with the Company
terminates due to death or Disability, all of the Participant’s Options shall
vest and shall remain outstanding until the first anniversary of the date of
termination or the Normal Expiration Date, whichever is earlier, after which any
unexercised Options shall immediately terminate.

(ii) Retirement. If the Participant’s employment with the Company terminates due
to Retirement[either with prior approval of the Board or

 

2



--------------------------------------------------------------------------------

following the 2009 Annual Meeting of Stockholders]1, the Participant’s Options
will vest to the extent of the number of shares of Stock subject to the Option
multiplied by a fraction, the numerator of which is the number of days elapsed
from the Grant Date through the date of the Participant’s Retirement and the
denominator of which is the number of days from the Grant Date to the date the
Option would have vested had the Participant’s employment continued through the
original vesting date, and the remainder of the Option shall be forfeited and
canceled as of the date of such Retirement. All vested Options shall remain
outstanding until the fifth anniversary of the date of termination or the Normal
Expiration Date, whichever is earlier, after which any unexercised Options shall
immediately terminate.

(iii) Termination for Cause. If a Participant’s employment terminates for Cause,
all Options, whether vested or unvested, shall be immediately forfeited and
canceled, effective as of the date of the Participant’s Termination of Service.

(iv) Voluntary Termination by the Participant. If a Participant terminates his
or her employment with the Company for any reason other than death, Disability
or Retirement, all of the Participant’s Options, vested or unvested, shall be
immediately forfeited and canceled as of the date of Termination of Service.

(v) Involuntary Termination for any Other Reason. Except as otherwise provided
in Section 3(b)(iv) if a Participant’s employment is terminated by the Company
for any reason other than death, Disability, Retirement or Cause, all vested
Options shall remain outstanding until the 90th day after of the date of
Termination of Service or the Normal Expiration Date, whichever is earlier,
after which any unexercised Options shall immediately terminate.

(c) Change in Control. In the event of a change in control, the Options shall
vest or continue as set forth in the Plan.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
exercise of the Option unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the shares and Participant may not
sell the shares of Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

--------------------------------------------------------------------------------

1

For Messrs. Royer and Cooper only.

 

3



--------------------------------------------------------------------------------

5. Participant’s Rights with Respect to the Options.

(a) Restrictions on Transferability. The Options granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock underlying the Option
granted hereby unless and until shares of Stock are issued to the Participant
upon exercise thereof.

6. Adjustments. The number, class and Exercise Price of the shares of Stock
covered by the Options shall be adjusted by the Board to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as the Board determines in its
sole discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of the
Options as may be necessary in the opinion of the Employer to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions that are required by
law to be withheld. The Company may require the recipient of the shares of Stock
to remit to the Company an amount in cash sufficient to satisfy the amount of
taxes required to be withheld as a condition to the issuance of such shares. The
Committee may, in its discretion, require the Participant to elect, subject to
such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold or the Participant sell the least number of whole
shares of Stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld.

(e) Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Committee, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, then
the Participant shall forfeit and disgorge to the Company (i) the Option if
granted or vested during the 12-month period following the filing of the
financial document embodying such financial reporting requirement, (ii) all
gains earned or accrued due to the exercise of the Option or sale of any Stock
during the 12-month period following the filing of the financial document
embodying such financial reporting requirement and (iii) if the Option vested
based on the materially non- complying financial reporting, the Option.

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Option evidenced
hereby, the Participant acknowledges: (a) that the Plan is discretionary

 

5



--------------------------------------------------------------------------------

in nature and may be suspended or terminated by the Company at any time;
(b) that the Award does not create any contractual or other right to receive
future grants of Awards; (c) that participation in the Plan is voluntary;
(d) that the value of the Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; and (e) that the future value of the Stock is unknown and
cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Options evidenced hereby, the Participant: (a) authorizes the Company, the
Participant’s employer, if different, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its affiliates any information and data the Company requests in order to
facilitate the grant of the Award and the administration of the Plan; (b) waives
any data privacy rights the Participant may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Options via Company web site or other electronic delivery.

(j) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

6